Citation Nr: 1222021	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  08-13 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES
 
1.  Entitlement to service connection for a claimed bilateral hip disorder.
 
2.  Entitlement to service connection for a claimed bilateral knee disorder.
 
3.  Entitlement to service connection for claimed asbestosis.
 
4.  Entitlement to service connection for a claimed chest disorder.
 
5.  Entitlement to service connection for claimed hemorrhoids.
 
6.  Entitlement to service connection for claimed neuropathy of the right big toe.
 
7.  Entitlement to service connection for a claimed acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).
 
8.  What evaluation is warranted for status post fracture of the right hand fifth metacarpal from October 24, 2006.
  
REPRESENTATION
 
Appellant represented by:  National Association for Black Veterans, Inc.
 
 
ATTORNEY FOR THE BOARD
 
G. Jackson, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from July 2005 to October 2006.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.
 
The issue of service connection for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  The Veteran does not have a bilateral hip disorder that is causally related to his period of military service.
 
2.  The Veteran does not have a bilateral knee disorder that is causally related to his period of military service.
 
3.  The Veteran does not have asbestosis that is causally related to his period of military service.
 
4.  The Veteran does not have a chest disorder that is causally related to his period of military service.
 
5.  The Veteran does not have hemorrhoids that are causally related to his period of military service.
 
6.  The Veteran does not have neuropathy of the big right toe that is causally related to his period of military service.
 
7.  Since October 24, 2006, residuals of a right hand fifth metacarpal fracture have not been productive of more than pain with range of motion of the finger.
 
 
CONCLUSIONS OF LAW
 
1.  A chronic bilateral hip disorder was not incurred or aggravated due to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).
 
2.  A chronic bilateral knee disorder was not incurred or aggravated due to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  

3.  A chronic disorder manifested by asbestosis was not incurred or aggravated due to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304..
 
4.  A chronic chest disorder was not incurred or aggravated due to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  
 
5.  A chronic disorder manifested by hemorrhoids was not incurred or aggravated due to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  
 
6.  A chronic disorder manifested neuropathy of the big right toe was not incurred or aggravated due to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  
 
7.  Since October 24, 2006, the Veteran's status post fracture of the right hand fifth metacarpal has not met the criteria for a compensable evaluation.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5230 (2011).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March and October 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in April 2008.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.
 
Specific to the claim of entitlement to a higher evaluation for residuals of a right hand fifth metacarpal fracture, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
Service Connection
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
The Board has reviewed all pertinent evidence of record to include the service treatment records, all VA medical records from December 2006 to January 2007, the report of the May 2007 VA fee-basis examination, as well private X-ray reports from Mercy Medical Center.  

In this regard, the Veteran's service treatment records show no complaints or findings pertaining to a bilateral hip or knee disorder, asbestosis, a chronic chest disorder, hemorrhoids, or right toe neuropathy.  While in November 2005, the Veteran reported a history of coughing up blood, asthma, bronchitis, wheezing, a chronic cough, sinusitis, and a need to use an inhaler, no pertinent diagnosis was entered by a medical care professional.  Likewise, while March and July 2006 service treatment records document complaints of chest palpitations, pain or pressure, no pertinent diagnosis was entered.  

At his September 2006 separation examination the appellant denied having a history of any respiratory pathology, joint pathology to include joint pain, arthritis, numbness, and foot trouble; and any history of rectal disease to include hemorrhoids.  

At a March 2007 examination the Veteran was diagnosed with subjective right big toe neuropathy, a right hip sprain, and hemorrhoids.  The examiner did not link any disorder to service, and specifically found that the diagnosis of neuropathy was based on the appellant's subjective complaints as there were no objective findings.  The examiner also diagnosed no knee disorder, no evidence of asbestosis, and no evidence of chest pathology.   

After a review of the foregoing evidence, as well as evidence located in Virtual VA, the evidence of record is found to preponderate against finding that any current bilateral hip disorder, bilateral knee disorder, asbestosis, chest disorder, hemorrhoids or objective evidence of a right toe disorder is related to service.  The evidence of record does not include any opinion linking the claimed bilateral hip disorder, bilateral knee disorder, asbestosis, chest, hemorrhoids or right toe disorders to service.  While there is evidence of a current right hip strain and hemorrhoids, neither a hip disorder nor hemorrhoids were demonstrated in-service, and the March 2007 examiner did not link either disorder to service.  Likewise, while subjective complaints of right great toe numbness led to a diagnosis of right great toe neuropathy, the examiner found no objective evidence of neuropathy, and there is evidence that any right great toe neuropathy was compensably disabling within one year of the appellant's separation from active duty.  See 38 C.F.R. §§ 3.307, 3.309, 4.71a, Diagnostic Code 5171 (2011) (A 10 percent rating requires evidence of an amputated great toe without metatarsal involvement.)  

Finally, there is no competent evidence that the appellant has suffered at any time since his claim was filed from a bilateral knee disorder, asbestosis, or a chronic  chest disorder.  Without competent evidence of a current disorder that is linked to service, , the benefits sought on appeal cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Hence, these claims of entitlement to service connection must be denied.
 
The only evidence of record supporting the Veteran's claims are his various lay assertions.  Although the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide opinion evidence that requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran, as a layperson, is not qualified to provide a medical diagnosis or competent opinion relating his claimed bilateral hip and knee disorders, asbestosis, chest disorder, hemorrhoids and big toe disorder to his period of military service.  Further, the medical evidence of record preponderates against his contentions.  Thus, in the absence of documented medical evidence or other indicia to corroborate his contentions, his credibility as to these matter is suspect, and his contentions are of minimal probative value.

The claims are denied.
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Increased Rating
 
In order to receive a compensable rating for status post fracture of the right hand fifth metacarpal at any time since October 24, 2006, the evidence must show that the disability is or was at one time manifested by amputation of the little finger or ankylosis of multiple fingers of the right hand.  38 C.F.R. § 4.71a, Diagnostic Codes 5156, 5216-5223.  The pertinent evidence of record includes the March 2007 x-ray report of the right hand and the report of May 2007 VA fee-basis examination.  These records do not show evidence of amputation of the little finger or ankylosis of multiple fingers of the right hand.  The March 2007 x-ray report showed no evidence of fracture or dislocation of the right hand.  The soft tissue appeared grossly normal.  The May 2007 report of VA fee-basis examination showed that the Veteran had full range of motion in all fingers of the right hand.  Accordingly, as the evidence does not show amputation of the little finger or ankylosis of multiple fingers of the right hand, entitlement to a compensable rating is denied.  
 
In light of the above, the Board finds the preponderance of the evidence is against finding a plausible basis for referring the case to the Director for extraschedular consideration of a higher rating.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008) (If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required).  
 
In reaching this decision the Board again considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert.
 
 
ORDER
 
Entitlement to service connection for a claimed bilateral hip disorder is denied.
 
Entitlement to service connection for a claimed bilateral knee disorder is denied.
 
Entitlement to service connection for asbestosis is denied.
 
Entitlement to service connection for a claimed chest disorder is denied.
 
Entitlement to service connection for claimed hemorrhoids is denied.
 
Entitlement to service connection for claimed neuropathy of the right big toe is denied.
 
Entitlement to a compensable evaluation for the service-connected status post fracture of the right hand fifth metacarpal from October 24, 2006 is denied.
 
  
REMAND
 
Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of soundness, the evidence must clearly and unmistakably show not only that the disorder at issue pre-existed entry into service, but that the disorder did not undergo aggravation in or as a result of service. See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).
 
A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).
 
The Veteran's August 2004 enlistment examination and corresponding report of medical history do not indicate that he had any history of a psychiatric disorder.  Service treatment records document multiple instances where the Veteran received treatment for a psychiatric disorder, diagnosed as an adjustment disorder with depressed mood and a personality disorder.  A July 2006 service treatment record reflects that the Veteran allegedly had a previous diagnosis of PTSD due to experiences in foster care during his youth; however, there are no records to support this reported history.  
 
Subsequent to service, the report of April 2007 VA fee-basis examination reflects that the Veteran was diagnosed with PTSD with symptoms of depression and anxiety.  An August 2007 private psychological record indicates that he has PTSD and Major Depressive Disorder related to his military service; however, the rationale for this conclusion is not explained.  Thus, the questions remain did the Veteran's psychiatric disorder, to include PTSD clearly and unmistakably pre-exist his entry into service and clearly and unmistakably undergo no aggravation as a result of this period of active duty service?  The Board finds that a more contemporaneous VA examination is necessary to resolve this issue on appeal.
 
Accordingly, this issue is REMANDED for the following action:
 
1.  The RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers who treated him for his psychiatric disorder, to include PTSD.  After he has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  He and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  The Veteran should also be afforded a VA examination by the appropriate psychiatrist or psychologist to determine, if possible, the etiology of any diagnosed psychiatric disorder, to include posttraumatic stress disorder.  His claims folder and all pertinent records from Virtual VA must be made available for the psychiatrist's or psychologist's review prior to the entry of any opinion.  A notation to the effect that this record review took place should be included in the examiner's report.  All indicated tests and studies are to be performed.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning scale score that represents the level of impairment due to the Veteran's psychiatric disability, and an explanation of what the score means.  Following the examination, the examiner is requested to provide an opinion as to the following questions:
 
a)  Does the evidence of record clearly and unmistakably show that any acquired psychiatric disorder, including PTSD existed prior to the Veteran's entrance onto active duty?  
 
b)  With respect to any such disorder that the examiner finds existed prior to the Veteran's entrance onto active duty, is there clear and unmistakable evidence that the psychiatric disorder did not undergo an increase in the underlying pathology during or as a result of his period of active service?  
 
c)  If the physician opines that an acquired psychiatric disorder, including PTSD did not preexist his period of service, is it at least as likely as not, i.e., is there a 50/50 chance that any current psychiatric disability, including PTSD had its onset in his period of service?  
 
A complete rationale must be given for all opinions and conclusions expressed.
 
3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
4.  After the development requested has been completed, the RO should review the examination report to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of any Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  
 
5.  Then the Veteran's claim should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.
 
Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


